Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, last line, ---  wherein the other article is mounted inside a vehicle such that the use of the apparatus when connected to the other article requires at least a portion of the apparatus to be also inside the vehicle;
wherein the other article includes an armrest for a seating arrangement, and the recess forms a beverage holder disposed within the armrest, and the first function is for removably retaining beverage containers and the like, within the recess;
wherein the connector portion includes a lower section for securing the connector portion into the recess, and an upper section for providing, at least in part, the first function;
wherein the second functionality portion is connected to the upper section;
wherein the second functionality portion is movable with respect to the other article while the apparatus is mounted in the recess; 
wherein the motion of the second functionality portion is rotatable within a horizontal plane spaced above the armrest--- has been inserted after “function”;
Claims 5, 6, 7, 8, 11, 12 has been deleted; 
Claim 9, line 1, “8” has been changed to ---1---;
Claim 13, line 1, “11” has been changed to ---1--- 
Claim 14, line 1, “12” has been changed to ---1---;
Claim 15, line 1, “7” has been changed to ---1---;
Claim 16, line 1, “6” has been changed to ---1---.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/Primary Examiner, Art Unit 3637